Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-5: in claim 1, “the plane” lacks antecedent basis. Examiner understands the first instance of “the plane,” on line 15, as “a plane of the metal PCB.”

Re 5-11: in claim 5, “the plane” lacks antecedent basis. Examiner understands the first instance of “the plane,” on line 4, as “a plane of the metal PCB.”





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 20180209604 (“Kim”).
Kim teaches (Figs. 5-14; ¶¶72-129)
Re 1:
a base 510 having conductive patterns 540 formed on top thereof (Fig. 8; ¶101); and  5
a plurality of cells 530 having LED chips 550 mounted on one side of the base in such a manner as to allow one edge thereof to be connected to the base, each cell being bent in a desired direction from the base through a cell stepped groove 573 concavely shaped on the underside thereof (Figs. 5-14), 10
wherein the base has:
a) a shape of a rectangular or geometric band on the top thereof (Figs. 5-14);
b) a plurality of base stepped grooves 571 concavely shaped unitarily with the underside thereof in such a manner as to be 15spaced apart from each other to be in parallel or inclined with respect to each other on the plane (Fig. 5);
c) reflection surfaces continuously formed when the base is bent to an upward or downward direction through the base stepped grooves (Fig. 13: since it is a metal PCB its surfaces are by definition reflective); and  20
d) a geometric shape in which the base is located in space through the reflection surfaces continuously arranged when both ends thereof come into contact with Examiner understands this last limitation to mean a geometric shape is achieved by the base through its multiple surfaces based on the bending, curving, or geometric configuration of said surfaces.
Re 3: wherein each base stepped groove and each cell stepped groove have inclined surfaces formed unitarily with both sides thereof in a transverse direction thereof, and the base and each cell are coupled integrally with a back plate 600 whose top surface is formed 15correspondingly to the bent reflection surfaces and cells, the back plate being configured to allow the base to be built in on the top surface thereof.

Re 4: wherein the adjacent 20bases, the adjacent base and cell, and the adjacent cells are bent in the same direction as each other or in different directions from each other, and the base has the reflection surfaces formed continuously in the same direction as each other 28Attorney Docket: 2317-01 or in different directions from each other to have the geometric shape in the space (Figs. 5-14).

Re 5: wherein the base is 5configured to have any one selected from a shape of a cantilever through the formation of the two incised holes on each cell and a shape of a double cantilever through the formation of the three incised holes on each cell (Figs. 10-14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Duong et al. US 20180356077 (“Duong”).
Kim teaches wherein the base and each cell are made of an aluminum material having a thermal resistance (¶47), depths of the cell stepped grooves and the base stepped grooves are formed to allow the base or the 5cells to have a thickness, and the base or each cell is bent to have an angle of 60° or less with respect to the center line of each base stepped groove or the cell stepped groove (Fig. 13: multiple bends shown with various angles some of which are less than 60).
	Kim does not explicitly teach:
a thermal resistance of 30°C/w or less,
to have a thickness ranging from 0.4 to 0.6 mm.

Changing the thickness of the device would not alter the operation of the device. Kim teaches an identically shaped and formed device as the instant application. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Thus, the claimed thickness is an obvious modification of the prior art. See id.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Kim and alter the thickness as it would not affect the operation of the device and such changes are routinely done for aesthetic purposes or to achieve a particular form factor.
Duong teaches an aluminum material having a thermal resistance 30°C/w or less (¶20). 
Specifically, Duong teaches using the same aluminum alloy as applicant (i.e., AL 5052). Duong teaches that such an alloy is suitable for forming metal PCB’s with bends in them (¶2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Kim with Duong’s teachings in order to use a well-known alloy for forming metal PCB’s with bends.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Troive US 2018/0318898 (“Troive”).
Re 6: Kim teaches (Figs. 5-14; ¶¶8,51,54-55,115,121-123,126,128-129; claims 20-22)
preparing the metal PCB having a linear or geometric shape on the plane, while having conductive patterns formed thereon (¶54);
forming a plurality of cells so that each cell is 15separated protrudingly from a base of the metal PCB in such a manner as to allow one side thereof to be connected to the base;
forming a cell stepped groove on the underside of the cell whose one surface is connected to the base and forming base stepped grooves on the base in such a manner as to be in parallel 20to each other or maintained to given inclinations;
pressurizing top surfaces of the cell stepped grooves to allow the cells to be at the same time bent;
pressurizing top or underside surfaces of the base stepped grooves to allow the base to be bent inward 29Attorney Docket: 2317-01 or outward to form reflection surfaces continuously in the same direction as each other or in different directions from each other; and
preparing a back plate having support surfaces corresponding 5to the bent cells and reflection surfaces and integrally coupling the base and the back plate by means of a mold.
Kim does not explicitly teach: punching edges of a plurality of cells; pressurizing top surfaces of the cell stepped grooves by means of punches; pressurizing top or underside surfaces of the base stepped grooves by means of punches.
In short, Kim does not explicitly teach using a punch. Kim does teach using pressure to form the recited components (see above).

Troive discloses punching edges of a plurality of cells; pressurizing top surfaces of the cell stepped grooves by means of punches; pressurizing top or underside surfaces of the base stepped grooves by means of punches abstract; claim 1; ¶16-44).
Troive teaches using a punch to advantageously bend materials, such as metals, with little-to-no deformation.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim with Troive in order to employ a well-known method of forming metals into desired shapes with little-to-no deformation.

Kim discloses (Figs. 5-14; ¶¶8,51,53-55,115,121-123,126,128-129; claims 20-22):
Re 7: wherein at the time when both ends of the base come into contact with the plane, the 10base has a geometric shape in which the base is located in space through the continuous reflection surfaces.

Re 8: wherein the base is bent by means of a mold having a punch and a concave portion 15corresponding to the punch (see above where Kim teaches a mold and Troive teaches applying pressure by means of a punch).

Re 10: wherein the step of bending the base to form the reflection surfaces is divided into a plurality of steps carried out sequentially on the entire surface of the base so as to prevent interference between molds.

Re 11: wherein the base and the cells are mounted on the back plate by means of the mold, and the back plate has coupling means integrally formed therewith to support the base and the cells, the coupling means being any one 10selected from bonding coupling, piece coupling, thermal fusion coupling, and locking hooks.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 9: wherein the cells are bent by means of pressing plates and fixing punches fixed to upper and lower sides of a mold and sliders elastically disposed 20on the mold and having sliding holes adapted to expose the fixing punches to the outside, so that at the time when the pressing plates are pressurized, the cells are bent by means of the fixing punches, while being prevented from being deformed through the pressing plates.



Conclusion
Please see attached PTO-892 form for all relevant prior art discovered and considered. For example:
Sung US 20180010775: apparatus and manufacturing thereof including a PB with bent surfaces;
Song et al. US 20170059141: a printed circuit board wherein a shape n is changed between a flat shape and a protruding shape, when positions of the plurality of body portions are changed by rotating the plurality of body portions based on the connecting portion.
Uehara US 2013/0176739 using a guide punch to form holes in a PCB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875